Citation Nr: 0301867	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected gastroesophageal reflux disorder 
(GERD).

2.  Entitlement to service connection for a disorder 
manifested by poor bladder control.

3.  Entitlement to service connection for a disorder 
manifested by blood in the urine.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for left patellofemoral 
syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1999.

This appeal arose from a January 2000 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
GERD, assigning it a 10 percent evaluation and which denied 
entitlement to service connection for a disorder manifested 
by poor bladder control; a disorder manifested by blood in 
the urine; sinusitis; patellofemoral syndrome of the knees; a 
right ankle disorder; and a low back disorder.  In March 
2001, the Board of Veterans Appeal (Board) remanded this case 
for further evidentiary and due process development.  In July 
2002, the RO issued a rating action which granted service 
connection for a right ankle disorder, a low back disorder 
and right knee patellofemoral syndrome.  The remaining five 
claims were denied.  The case is once again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran's GERD is manifested by transient dysphagia 
and good nutritional status.

2.  The veteran has a hypertonic (small) bladder.

3.  The veteran does not suffer from a chronic disorder 
manifested by poor bladder control which can be related to 
his period of service.



4.  The veteran does not suffer from a chronic disorder 
manifested by blood in the urine which can be related to his 
period of service.

5.  The veteran does not suffer from chronic sinusitis which 
can be related to his period of service.

6.  The veteran does not suffer from left patellofemoral 
syndrome which can be related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected GERD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, Diagnostic Code 7346 
(2002).

2.  A chronic disorder manifested by poor bladder control was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303(b), 3.303(c) (2002).

3.  A chronic disorder manifested by blood in the urine was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(b) (2002).

4.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(b) (2002).

5.  Left patellofemoral syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991 & Supp. 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his GERD is more disabling than the 
current disability evaluation would suggest.  He has stated 
that he experiences difficulty swallowing.  Therefore, he 
believes that an increased evaluation should be assigned.  He 
has also asserted that he suffers from disorders manifested 
by poor bladder control and blood in the urine, sinusitis and 
left patellofemoral syndrome which all began in service.  
Therefore, he believes that service connection should be 
awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The laws and regulations 
will then be briefly reviewed.  Finally, the Board will 
analyze the case and render a decision.


Factual background

GERD

The veteran first began to complain of GERD symptoms in 1994.  
He was treated with medications until it became necessary to 
undergo a Nissen fundoplication in May 1999.  

The veteran was afforded a VA examination in December 1999.  
He stated that he avoided drinking cold water while eating.  
He eats slowly and chews his food well in order to reduce his 
pain.  Occasionally, food will get "stuck" and he becomes 
nauseated and will regurgitate the food.  Despite his 
complaints, he appeared well-nourished and well-developed.  
There was no evidence of anemia.  An upper gastrointestinal 
series (UGI) showed GERD.

VA re-examined the veteran in May 2002.  He stated that since 
the inservice surgery, he had had relief from GERD and 
heartburn, although he still had transient dysphagia, which 
he thought was getting worse.  An UGI in 2002 had shown a 
hiatal hernia with reflux.  An endoscopy was normal.  He did 
have some dysphagia secondary to the Nissen procedure.  His 
nutritional status was good.


Disorder manifested by poor bladder control

The service medical records indicate that the veteran first 
complained of difficulty with urine retention in February 
1988.  He stated that he had urgency and occasional bed-
wetting.  There was no dysuria, frequency or discharge.  The 
urinalysis (UA) was normal except for some crystals.   The 
assessment was urge incontinence.  In April 1988, he was 
noted to have low bladder capacity.  A UA in November 1988 
was negative.  In January 1999, he again complained of 
trouble controlling his urination.  He stated that he has to 
urinate the moment he feels the urge.  Records from June and 
July 1999 confirmed the presence of a small bladder.  

The veteran was afforded a VA genitourinary examination in 
November 2001.  He stated that his urinary incontinence had 
begun after a vasectomy was performed in service.  It was 
noted that he had been treated for gonorrhea and a urinary 
tract infection in service.  He had undergone bladder studies 
in service; these tests had been normal but had shown a 
hypertonic (small) bladder.  He was told that this would 
account for his urinary urgency.  The diagnosis was 
hypertonic bladder.  A general medical examination conducted 
in June 2002 noted that a UA was normal save for a trace of 
protein.  The diagnosis was hypertonic bladder.

Disorder manifested by blood in the urine

The veteran's service medical records note that he was seen 
on July 30, 1992, at which time he stated that he had felt a 
muscle strain in the left lower quadrant 2 days before; he 
had also done heavy exercising the day before.  He had clear 
urine that morning, followed by frank bright red blood and 
burning ever since.  The UA showed occult blood.  He was 
treated with medications for a urinary tract infection (UTI) 
and by November 1992 the UA was clear.  

The veteran was afforded a VA genitourinary examination in 
November 2001.  The one episode of hematuria in service was 
noted.  He was treated for a UTI at that time.  The objective 
examination was negative.  The diagnosis was gross hematuria 
times 1 in the distant past, secondary to UTI, treated with 
antibiotics, resolved without recurrence.


Sinusitis

The veteran's service medical records noted treatment for 
sinusitis between February 1984 and February 1987.  His June 
1999 retirement examination noted a history of sinus 
headaches.

The veteran was examined by VA in June 2002.  He stated that 
he had allergies with sinusitis in the winter months.  The 
examination noted no sinus tenderness, purulent discharge or 
crusting.  The diagnosis was no evidence of chronic 
sinusitis.


Left patellofemoral syndrome

The veteran's service medical records included the report of 
the June 1999 retirement examination.  At the time of this 
examination, he complained of swollen knees over the past 
year.  However, he noted that he had not sought any 
treatment.

VA examined the veteran in June 2002.  He did not complain of 
any trouble with his left knee.  Range of motion was from 0 
to 135 degrees.  No disorder of the left knee was diagnosed.




Relevant laws and regulations

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2002).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. 
§ 3.303(c) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (2002)) (VCAA).  This law enhanced 
VA's duties of notification and assistance.  In the instant 
case, the veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claims.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed to 
provide in support of his claims.

The veteran was sent a statement of the case (SOC) in 
February 2000, which informed him of what records had been 
reviewed and explained why these records did not support 
entitlement to the benefits sought.  This SOC also contained 
the laws and regulations used in deciding his claims.  In 
March 2001, this case was remanded by the Board, in part so 
that he could be informed of the new duties created by the 
passage of the VCAA.  The remand also instructed the RO to 
request information from the veteran concerning treatment and 
to schedule a VA examination.  The veteran never responded to 
the request for treatment records, but was examined by VA in 
November 2001 and in May and June 2002.  In May 2001, the RO 
sent the veteran a letter explaining the provisions of the 
VCAA.  He was sent a supplemental statement of the case 
(SSOC) in July 2002, which again noted what evidence had been 
considered and which explained why that evidence did not 
support his claims.  This SSOC also contained an explanation 
of the laws and regulations as changed by the passage of the 
VCAA and which re-analyzed the issues under the provisions of 
the VCAA.  In November 2002, he was sent correspondence 
informing him that his claims were being returned to the 
Board and that he could submit additional evidence in support 
of his claims.

Thus, through a series of letters, SOC and SSOC, the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claims.  The RO has also 
provided the veteran with examinations and notified him of 
what evidence and information was being obtained by VA and 
what information and evidence he needed to provide in support 
of his claims.  For these reasons, further development is not 
needed to meet the requirements of VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Discussion

Increased evaluation for GERD

According to the applicable regulations, the veteran's GERD 
is to be rated by analogy to a hiatal hernia.  See 38 C.F.R. 
§ 4.20 (2002).  A 30 percent evaluation is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation requires two or more of the 
symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. Part 4, DC 7346 (2002).

After a careful review of the evidence of record, it is found 
that the evidence does not support the assignment of an 
evaluation in excess of 10 percent for the service-connected 
GERD.  The evidence of record does show that the veteran 
currently suffers from some dysphagia, although he had 
indicated at the time of the November 2001 VA examination 
that his GERD and heartburn had improved.  There is no 
indication in the record that the veteran experiences 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  There has never been any mention in the records that 
his complaints of intermittent dysphagia have been 
accompanied by substernal, arm or shoulder pain; nor is there 
any indication that he has considerable impairment of health.  
In fact, the VA examinations noted that he was well nourished 
and well developed.  Therefore, it is found that the evidence 
currently of record does not support a finding of entitlement 
to an evaluation in excess of 10 percent for the service-
connected GERD.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected GERD.



Service connection claims

Disorder manifested by poor bladder control

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for a disorder manifested by poor 
bladder control.  The veteran had been seen in service for 
these complaints.  However, studies of the bladder did not 
reveal any pathological disorder; rather, they showed that 
the veteran had a small bladder, which was the source of his 
complaints of urinary urgency.  This was confirmed by the VA 
examinations conducted in November 2001 and June 2002.  This 
small bladder is a congenital defect for which service 
connection may not be awarded.  See 38 C.F.R. § 3.303(c) 
(2002); VAOPGCPREC 82-90 (July 18, 1990).  The Board notes 
the veteran's assertions that his complaints of urinary 
urgency are related to the vasectomy he underwent in service 
in 1989; however, the evidence does not support this 
contention.  Moreover, the veteran, as a layperson, is not 
competent to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a disorder manifested by poor bladder control.


Disorder manifested by blood in the urine

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a disorder 
manifested by blood in the urine is not warranted.  The 
evidence does show that the veteran was treated for a UTI in 
service which was manifested by an episode of gross 
hematuria.  The question arises as to whether this episode 
resulted in the onset of a chronic disorder.  A review of the 
record suggests that it did not.  There was no further 
mention of blood in the urine during service.  The retirement 
examination only noted it as having occurred once in 1992.  
There have been no complaints of blood in the urine since his 
retirement from service and, significantly, the VA diagnosed 
an UTI manifested by gross hematuria, which had been treated 
with antibiotics and had resolved without recurrence.  Based 
upon this evidence, it cannot be found that the one episode 
of blood in the urine in the service resulted in the 
development of a chronic disability for which service 
connection could be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a disorder manifested by blood in the urine.


Sinusitis

After reviewing the evidence of record, it is found that 
entitlement to service connection for chronic sinusitis is 
not justified.  The evidence does show that the veteran was 
treated for sinusitis in service.  The question becomes 
whether this resulted in the development of a chronic 
disability.  The Board finds that it did not.  There is no 
indication in the available service medical records that the 
veteran was treated for complaints of sinusitis from 1987 to 
his retirement in 1999.  Significantly, there is no 
indication of any treatment for this condition after his 
separation from service.  Finally, the VA examination 
conducted in June 2002 specifically found no evidence of 
chronic sinusitis.  Therefore, this evidence does not show 
that the sinusitis treated between 1984 and 1987 resulted in 
the development of a chronic disability for which service 
connection may be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sinusitis.


Left patellofemoral syndrome

After a careful review of the evidence of record, it is found 
that entitlement to service connection for left 
patellofemoral syndrome is not warranted.  The service 
medical records contain no references to treatment for this 
disorder, although the veteran had noted a history of 
"swollen knees" on his retirement examination, for which he 
denied receiving treatment.  The VA examination noted that 
the veteran offered no complaints concerning his left knee 
and patellofemoral syndrome was not diagnosed.  Service 
connection cannot be granted in the absence of any disease or 
injury in service and without the existence of a current 
disability related to that injury or disease.  Therefore, 
service connection for left patellofemoral syndrome cannot be 
granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for left patellofemoral syndrome.


ORDER

An evaluation in excess of 10 percent for the service-
connected GERD is denied.

Entitlement to service connection for a disorder manifested 
by poor bladder control is denied.

Entitlement to service connection for a disorder manifested 
by blood in the urine is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for left patellofemoral 
syndrome is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

